Citation Nr: 1127084	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in June 2010 for further development and adjudicative action.  

In April 2009, the Veteran testified at a Videoconference Board hearing.  A transcript of that proceeding is of record.

The Board notes that the Veteran testified in April 2009 before a Veterans Law Judge who is no longer employed by VA.  The Veteran was provided a letter in May 2011, asking if he necessitated an additional Board hearing and providing him thirty days to respond.  As no response was received within the allotted time frame, the Board assumes that the Veteran does not wish to be scheduled for another hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Development is required regarding the TDIU claim.  The Board notes that 
total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010).

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 (2010). It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is rated 20 percent disabled due to his left knee osteochondritis dissecans, 10 percent disabled due to his scar of the left knee and 50 percent disabled due to depression secondary to his left knee disability.  Thus, he meets the schedular requirements for TDIU, as all of his disabilities result from a common etiology.

Concerning the claim for TDIU, the Veteran has not returned VA Form 21-8940, the Application for TDIU.  He should be again requested to submit such information on remand; noting that the VA Form 21-8940 is necessary for appropriate adjudication.  In the alternative, the Veteran should be asked if he wishes to withdraw such claim for TDIU.  
	
Additionally, there is some indication in the claims file that the Veteran is not currently working due to his service-connected knee disability and resultant depression.  In this regard, the most recent VA examination in November 2008 indicates that he was medically retired due to his knee condition in April 2007 and that he had since gone back to school.  

The Board finds that a VA examination is required to determine if the Veteran is currently unemployable due to his service-connected disabilities.  Such should be accomplished on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and submit VA Form 21-8940 or, in the alternative, indicate if he wishes to withdraw his claim for TDIU.  The Veteran should be informed that the Application for TDIU is necessary for the appropriate adjudication of his claim.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Columbia VAMC.

3.  The Veteran should be afforded a VA examination(s) by an appropriate examiner with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims files must be made available for review by the examiner(s), and the examiner(s) should note such review in the report.  The examiner(s) should identify the limitations resulting from each service-connected disability and provide an opinion as to whether the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  The rationale for all opinions expressed must also be provided.  Again only service connected disorders are for consideration and age and non-service connected disorders are not for consideration.

4.  After completion of the above, the AMC/RO should review the record and readjudicate the Veteran's claim for TDIU in light of any additional evidence added to the record assembled for appellate review.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


